DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 – 19 are drawn to a system and/or apparatus.
	Claims 19 are drawn to a or non-transitory computer readable medium.
	Claims 20 are drawn to a method.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 1 – 17 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
Claim 1. An information processing system, comprising:
a processor and a memory coupled thereto, the processor being configured to control the information processing system to at least:
manage a game period that is common among a plurality of users, the game period including a first period and a second period following the first period;
advance a first game for each user in the first period;
determine an individual reward for each user based on a first individual parameter representing a result of the first game for the user;
obtain a rank of each user that is determined based on the first individual parameter of the user for the first game from a past game period;
determine a second individual parameter for each user based on the rank of the user and the first individual parameter of the user for the first game from a current game period;
in the second period, determine a common parameter that is common among the plurality of users based on the second individual parameters for users who have performed a particular game input so as to advance a second game that is common among the plurality of users based on the common parameter; and
determine a common reward that is common among the plurality of users based on a result of the second game.


The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing Human Activity
More specifically, under this grouping, the italicized limitations represent and managing interactions between people. For example, the italicized limitations are directed towards the ranking of users , determining individual and common parameters of involved users and determining awards for the user based upon results of a first and second game. 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): processors and memory
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed computer processors, and memory. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Ganea (US 7,253,819) establishes that these additional elements are generic: “ Generally, the functionality of conventional portable game machines of the type described above is directed to executing, on a processor in the hand-held game machine, the game that is provided to the game program memory from a particular removable cartridge in response to user input. When using the portable game machine, visual and auditory feedback is provided to the user. The visual and auditory content is stored in compressed form in the removable cartridge along with programming information to instruct the processor in the game machine to decompress the content. The visual content is displayed to the user on a color or monochrome display, such as a liquid crystal display (LCD), and the auditory content is provided via a speaker that is part of the hand-held game machine or via a socket for a headphone jack on the machine.” (Ganea 1:32 – 47)
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

	Allowable Subject Matter
Claims 1 – 20 are rejected under 35 U.S.C 101, but may be allowable if rewritten to overcome the rejection and recite patent eligible subject matter.  
Regarding the prior art, the closest prior art namely Kazuki (WO 2019215926 A1) discloses a game system wherein a virtual battle is executed by a plurality of game players controlling game characters.  During the battle, each game character controlled by a game player engages in a fight and each attack made by a game character upon a game enemy inflicts damage.  The degree of damage made by each game player is determined and the game player is rewarded based upon their amount of contribution made in the attacks to inflict damage.  
OE et al (US 2021/0060438) discloses a game system comprising multiple gaming periods or game sessions wherein the game characters that are a part of a multi-player team comprise individual ability amounts or parameters.  The growth of the team is dependent upon various conditions such as acquiring game items, a team level, or player contributions (currency or ratio of goods or items) brought to the team.  OE et al discloses the increasing of the team parameters based on an advantageous effect caused by a game item.
The prior art fails to specifically discloses alone or in combination: manage a game period that is common among a plurality of users, the game period including a first period and a second period following the first period; advance a first game for each user in the first period; determine an individual reward for each user based on a first individual parameter representing a result of the first game for the user; obtain a rank of each user that is determined based on the first individual parameter of the user for the first game from a past game period; determine a second individual parameter for each user based on the rank of the user and the first individual parameter of the user for the first game from a current game period; in the second period, determine a common parameter that is common among the plurality of users based on the second individual parameters for users who have performed a particular game input so as to advance a second game that is common among the plurality of users based on the common parameter; and determine a common reward that is common among the plurality of users based on a result of the second game. Similar reasoning applies to independent claims 18 – 20.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        11/16/2022

/James S. McClellan/Primary Examiner, Art Unit 3715